Dissenting Opinion.
Poci-ié, J.
My conception of the true issue involved in this case compels me to differ from the conclusions announced by my associates.
Under my views of the controversy, its pivotal point involves the right of a defendant in an executory process to prove by parol testimony that time had been granted to him for paying the debt for which his property has been seized. The debt in execution in this case is represented by two notes dated June 28, 1882, and by another note dated January 26, 1884, all these being past duo on their face when the seizure was made.
The latter note was secured by mortgage under date of February 5, 1884, wituout novation of the original tenor of the note. The act of mortgage did not, therefore, stipulate another or a different date of the contract which created the debt.
Now it is conceded that parol testimony would bo admissible to show an agreement to extend the maturity of an obligation, if made since the execution of the contract which evidences the obligation.
It follows, therefore, that if the executory process had issued on the notes and mortgage of June, 1882, exclusively, it would have been competent for the debtor to show by parol testimony the consent of his creditor granted in January, 1884, to allow him an additional time for the payment of the debt.
*208The indebtedness of Vial on the note of January 26, 1884, did not spring from the act of mortgage of the 5th of February following, but it was created by the note itself, which is the principal obligation, to which the mortgage subsequently granted was a mere security or accessory. The act of mortgage contained no mention of the maturity of the obligation, as a consideration or stipulation of the act itself; it merely recited 'the date of the execution and of the maturity of the note as fixed by a previous and separate contract. It appears clearly from the allegations of Vial’s petition of injunction, that the agreement for extension of the maturity of his entire debt to Moll was made between the 26th of January and the 5th of February, 1884-, as the act of the latter date is alleged to be the result of the agreement in question.
It therefore follows that the alleged consent to grant additional time for the payment of the debt, was not made previously, but subsequently to the act which created the obligation between the parties.
The agreement or contract for the extension of time was, therefore, no part or element of the act of mortgage, but it was entirely and absolutely distinct and separate therefrom.
The act of mortgage was intended to secure the note as it stood at the time. From the moment that the agreement was carried into effect by the execution of the mortgage, the. status of the note was fixed, and the projected renewal thereof was effected. To prove that renewal, and that of the two previous notes was the real and only object of the testimony offered by plaintiff.
What then becomes of the argument that the proffered oral testimony was intended or is calculated in its effects to vary or contradict the act of mortgage1? That testimony would not and could not impair or affect the security which the parties contemplated to result from the act of mortgage which, as to maturity, would merely follow the fate of the note which it secured. The contract which would be affected by that testimony was the note itself, and not the subsequent act of mortgage.
The silence of the act of mortgage on the subject of the new contract which the debtor sought to prove by parol.evidence, cannot avail against the debtor.
Art. 739, Code of Practice, provides th-.t the debtor can arrest the sale of the thing seized by alleging:
4. “ That time has been granted to him for paying the debt, although this eircumstcmce he not mentioned in the contract.”
Plaintiff has not weakened his case, or impaired his legal right to resort to parol testimony to show that he had been granted time, by *209alleging Hie consideration of that agreement, which was to grant a mortgage as security on his unsecured note which his creditor held. That consideration was quite reasonable and equally legal. It is always competent for a party to a written contract to show by parol testimony the real cause of the contract when the same is not expressed or described therein. Jackson vs. Muller, 32 Ann. 432; Cole, adm. vs. James Smith, 29 Ann. 551; Saramia vs. Comp., 13 Ann. 25; Falcon vs. Boucherville, 3 Rob. 337 ; Cain vs. Pullen, 34 Ann. 511.
In my opinion, the testimony offered was admissible, and there is error in the judgment which excludes it.